        Case 14-24444-GLT                  Doc 161         Filed 03/24/20 Entered 03/24/20 09:07:19                               Desc Main
                                                          Document      Page 1 of 4

Fill in this information to identify the case

Debtor 1 Joseph M. Cavlovich

Debtor 2 Melanie S. Cavlovich
(Spouse, if filing)

United States Bankruptcy Court for the: WESTERN District of PENNSYLVANIA
                                                                        (State)
Case number 14-24444


Form 4100R
Response to Notice of Final Cure Payment                                                                                                        10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee's notice of final cure payment.

Part 1:            Mortgage Information

Name of creditor: PNC Bank N.A.                                                                                           Court claim no. (if known):
                                                                                                                          9
Last 4 digits of any number you use to identify the debtor's account: 2540

Property address: 10 Christler St
                   Number                  Street



                     Pittsburgh                                   PA               15223
                         City                                    State              Zip Code

Part 2:            Prepetition Default Payments
Check one:

      Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default on the
      creditor's claim.

      Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default on
      the creditor's claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date of this              $ __________
      response is:

Part 3:            Postpetition Mortgage Payment
Check one:
      Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of the
      Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
      The next postpetition payment from the debtor(s) is due on:                   03/25/2020
                                                                                    MM/DD/YYYY
      Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5) of
      the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
      Creditor asserts that the total amount remaining unpaid as of the date of this response is:

      a.     Total postpetition ongoing payments due:
                                                                                                                              (a) $__________
      b.     Total fees, charges, expenses, escrow, and costs outstanding:
                                                                                                                              (b) $__________
      c.     Total. Add lines a and b.
                                                                                                                              (c) $__________
      Creditor asserts that the debtor(s) are contractually
      obligated for the postpetition payment(s) that first became due on:          ___/___/____
                                                                                   MM/DD/YYYY
Form 4100R                                          Response to Notice of Final Cure Payment                                                  page 1




20-009754_SCS2
           Case 14-24444-GLT                  Doc 161         Filed 03/24/20 Entered 03/24/20 09:07:19                    Desc Main
                                                             Document      Page 2 of 4
Debtor 1          Joseph M. Cavlovich                                          Case number (if known) 14-24444
            First Name                      Middle Name         Last Name



Part 4:              Itemized Payment History
  If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
  debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
  the creditor must attach an itemized payment history disclosing the following amounts from the date of the
  bankruptcy filing through the date of this response:
       all payments received;
       all fees, costs, escrow, and expenses assessed to the mortgage; and
       all amounts the creditor contends remain unpaid.


Part 5:              Sign Here
  The person completing this response must sign it. The response must be filed as a supplement to the creditor's proof of
  claim.
  Check the appropriate box.
           I am the creditor.
           I am the creditor's authorized agent.

  I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
  knowledge, information, and reasonable belief.

  X    /s/ Karina Velter                                                            Date     March 24, 2020
      Signature

  Print:                  Karina Velter                                             Title    Attorneys for Creditor

  Company                  Manley Deas Kochalski LLC

  Address                  P.O. Box 165028
                         Number             Street

                           Columbus, OH 43216-5028
                         City                        State        ZIP Code

  Contact phone            614-220-5611                                             Email     amps@manleydeas.com

Form 4100R                                             Response to Notice of Final Cure Payment                                 page 2




20-009754_SCS2
Case 14-24444-GLT         Doc 161     Filed 03/24/20 Entered 03/24/20 09:07:19             Desc Main
                                     Document      Page 3 of 4


                   IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA
 In re:                                :
                                       : Case No.: 14-24444
 Joseph M. Cavlovich                   : Chapter 13
 Melanie S. Cavlovich                  : Judge Gregory L. Taddonio
                                       : *******************
                             Debtor(s)
                                       :
 PNC Bank NA                           :
                              Movant, : Related Document # 158
        vs                             :
                                       :
 Joseph M. Cavlovich                   :
 Melanie S. Cavlovich                  :
                                       :
                                       :
 Ronda J. Winnecour
                               Respondents.

      CERTIFICATE OF SERVICE OF RESPONSE TO NOTICE OF FINAL CURE

         I certify under penalty of perjury that I served the above captioned pleading on the parties
 at the addresses specified below or on the attached list on (date) March 24, 2020                    .

        The type(s) of service made on the parties (first-class mail, electronic notification, hand
 delivery, or another type of service) was: First-class mail and/or electronic notification         .

          If more than one method of service was employed, this certificate of service groups the
 parties by the type of service. For example, the full name, email address, and where applicable
 the full name of the person or entity represented, for each party served by electronic transmission
 is listed under the heading "Service by NEF," and the full name and complete postal address for
 each party served by mail, is listed under the heading "Service by First-Class Mail."
               March 24, 2020
 EXECUTED ON: _____________________

                                               By: /s/ Karina Velter
                                               Signature
                                               Karina Velter, Esquire
                                               Typed Name
                                               P.O. Box 165028, Columbus, OH 43216-5028
                                               Address
                                               614-220-5611
                                               Phone No.
                                               94781
                                               List Bar I.D. and State of Admission



 20-009754_SCS2
Case 14-24444-GLT       Doc 161     Filed 03/24/20 Entered 03/24/20 09:07:19           Desc Main
                                   Document      Page 4 of 4



   Karina Velter, Attorney for Creditor, Manley Deas Kochalski LLC, P.O. Box 165028,
   Columbus, OH 43216-5028 (notified by ecf)

   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov (notified by ecf)

   Ronda J. Winnecour, Chapter 13 Trustee, Suite 3250, USX Tower, 600 Grant Street,
   Pittsburgh, PA 15219 (notified by ecf)

   Kenneth Steidl, Attorney for Debtor, Suite 2830 Gulf Tower, 707 Grant Street, Pittsburgh, PA
   15219 (notified by ecf)

   Joseph M. Cavlovich and Melanie S. CavlovichDebtor, 10 Christler Street, Pittsburgh, PA
   15223 (notified by regular US Mail)

   Joseph M. Cavlovich and Melanie S. Cavlovich, Debtor, 10 Christler St, Pittsburgh, PA
   15223-0000 (notified by regular US Mail)




 20-009754_SCS2
